Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Claims 1-22 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10545946 (hereinafter ‘946). 
Although the claims at issue are not identical, they are not patentably distinct from each other because each of instant claims in table below is anticipated by a correspondingly mapped ‘946 claim.

Instant application
‘946 patent
1. A method comprising: 

determining, by a computing device, a contact entry of a plurality of contact entries, wherein the contact entry comprises a first field of a plurality of fields, wherein the first field is associated with a first value; 


determining, based on a level of trust associated with a source of the first value, a first confidence score that indicates a probability that the first value is correct; 










determining, based on the first confidence score associated with the first value and based on a second confidence score associated with a second value, that the first value is associated with a higher confidence score; and 

causing output of an indication of the first value (‘946, claim 1, “storing” limitation is being interpreted as “output” to extent that data to be stored is “generated”). 



3. The method of claim 1, wherein the computing device comprises one or more of a server or a user equipment device, and wherein the contact entry is stored in a contact data store that stores an address book for the plurality of contact entries (maps to ‘946, claim 1, “storing” limitation). 

4. The method of claim 1, further comprising: determining, based on heuristics and using a threshold, a second contact entry that is associated with a same person as the contact entry, wherein the second contact entry comprises the second value. 

5. The method of claim 1, further comprising: storing, in a contact data store, the first value; and deleting, from the contact data store, the second value. 




7. The method of claim 1, further comprising: prior to the determining the contact entry, determining, based on user acceptance of a suggested value originating from the source, the level of trust associated with the source. 


8. The method of claim 1, wherein the source is external to a contact data store storing the plurality of contact entries. 

9. The method of claim 1, further comprising: based on a second level of trust associated with a second source of the second value, determining the second confidence score (maps to ‘946, claim 1, “based on a second level of trust associated with a second source of a second value…” limitation). 

10. A method comprising: 

determining, by a computing device, a contact entry of a plurality of contact entries, wherein the contact entry comprises a plurality of fields comprising a first field associated with first contact information; 


determining, based on a level of trust associated with a source of the first contact information, a first confidence score that indicates a probability that the first contact information is correct; 











determining, based on the first confidence score and based on a second confidence score associated with second contact information, that the first contact information is associated with a higher confidence score; and 

causing output of an indication of the first contact information. 


11. The method of claim 10, further comprising: 





receiving a confirmation to associate the first contact information with a combined contact entry, wherein the combined contact entry comprises information from the contact entry and information from another contact entry. 

12. The method of claim 10, further comprising: 





after a determination that a time period has passed without a response to the indication, associating the first contact information with a combined contact entry, wherein the combined contact entry comprises information from the contact entry and information from another contact entry. 

13. The method of claim 10, further comprising: prior to the determining the contact entry, providing a suggestion comprising third contact information from the source of the first contact information; and based on acceptance of the suggestion, determining the level of trust associated with the source of the first contact information. 

14. The method of claim 13, further comprising, based on a privacy setting associated with the third contact information, determining that the providing the suggestion is allowed. 


15. The method of claim 10, further comprising: prior to the causing output of the indication, determining that the first confidence score exceeds a threshold. 





16. The method of claim 10, further comprising deleting, from a contact data store, at least one contact entry of the plurality of contact entries. 

17. The method of claim 10, further comprising: reading the first contact information from the contact entry; reading third contact information from a second contact entry; and writing the first contact information and the third contact information into a combined contact entry. 

18. The method of claim 10, further comprising: prior to the determining the first confidence score, determining, based on previously accepted contact information supplied by the source, the level of trust associated with the source. 

19. A method comprising: 

determining, by a computing device, a contact entry of a plurality of contact entries, wherein the contact entry comprises a first field associated with first contact information and with a first confidence score that is determined based on a level of trust associated with a source of the first contact information, wherein the first confidence score indicates a probability that the first contact information is correct; 











determining, based on the first confidence score and a second confidence score associated with second contact information, that the first contact information is associated with a higher confidence score; and 

causing output of an indication of the first contact information. 


20. The method of claim 19, further comprising: 

determining that a user seeks to communicate with a contact associated with the first contact information, wherein the determining the contact entry comprises receiving, from a remote contact data storage and based on the determining that the user seeks to communicate with the contact, the contact entry. 

21. The method of claim 19, wherein the second confidence score is determined based on one or more of: a change history indicating a history of changes to the second contact information; or a recent successful use of the second contact information. 

22. The method of claim 19, further comprising: 

prior to the determining the contact entry, providing, based on at least one rule, a suggested value; receiving a response to the suggested value; and storing, in a remote contact data storage and based on the response, the suggested value as the first contact information.


obtaining, by a device from a contact data store that stores an address book, a first contact entry and a second contact entry, wherein the first contact entry and the second contact entry each comprise a plurality of fields; 

based on a first level of trust associated with a first source of a first value of a first field of determining a first confidence score that indicates a first probability that the first value is correct; 

based on a second level of trust associated with a second source of a second value of a second field of the second contact entry that corresponds to the first field of the first contact entry, determining a second confidence score that indicates a second probability that the second value is correct; 

based on which of the first confidence score and the second confidence score is greater, generating a combined contact entry that comprises one of the first value and the second value; and 


storing, in the contact data store, the combined contact entry. 





    3. The method of claim 1, wherein the device comprises one or more of a server or a user equipment device. 





    4. The method of claim 1, further comprising: prior to the generating, determining, based on heuristics and using a threshold, that the first contact entry and the second contact entry are associated with a common person. 

    5. The method of claim 1, further comprising deleting, from the contact data store, the first contact entry and the second contact entry. 



    7. The method of claim 1, further comprising: prior to the obtaining the first contact entry, determining, based on user acceptance of a suggested value originating from the first source, the first level of trust associated with the first source. 

    8. The method of claim 1, wherein the first source is external to the contact data store. 










    9. A method comprising: 

obtaining, by a computing device from a contact data storage that stores an address book, a first contact entry and a second contact entry, wherein the first contact entry and the second contact entry each comprise a plurality of fields; 

based on a first level of trust associated with a first source of first contact information associated with a first field of the first contact entry, generating a first confidence score that indicates a first probability that the first contact information is correct; 

based on a second level of trust associated with a second source of second contact information associated with a second field of the second contact entry that corresponds to the first field of the first contact entry, generating a second confidence score that indicates a second probability that the second contact information is correct; 

determining specific contact information that is associated with a highest confidence score of the first confidence score and the second confidence score; and 



generating and storing a combined contact entry that comprises the specific contact information. 

    10. The method of claim 9, further comprising: prior to the generating and storing the combined contact entry, generating a notification indicating that the specific contact information is associated with the highest confidence score; and 

receiving a confirmation to associate the specific contact information with a third field of the combined contact entry that corresponds to the first field and the second field. 

    11. The method of claim 9, further comprising: prior to the generating and storing the combined contact entry, generating a notification indicating that the specific contact information is associated with the highest confidence score; and 

after a determination that a time period has passed without a response to the notification, associating the specific contact information with a third field of the combined contact entry that corresponds to the first field and the second field. 


    12. The method of claim 9, further comprising: prior to the obtaining the first contact entry, providing the first contact information as a suggestion for the first field of the first contact entry; and based on acceptance of the suggestion, determining the first level of trust associated with the first source of the first contact information. 

    13. The method of claim 12, further comprising, based at least in part on a privacy setting associated with the first contact information, determining that the providing the first contact information as the suggestion is allowed. 

    14. The method of claim 9, further comprising: prior to the generating and storing the combined contact entry, determining that the highest confidence score exceeds a threshold; and suggesting, based at least in part on the determining that the highest confidence score exceeds the threshold, the specific contact information. 

    15. The method of claim 9, further comprising deleting, from the contact data storage, the first contact entry or the second contact entry. 

    16. The method of claim 15, wherein the generating and storing the combined contact entry comprises: reading the specific contact information from the first contact entry or the second contact entry and writing the specific contact information into the combined contact entry. 

    17. The method of claim 9, further comprising: prior to the obtaining the first contact entry, determining, based on previously accepted contact information supplied by the first source, the first level of trust associated with the first source. 

    18. A method comprising: 

determining, by a computing device based on an address book, a first contact entry comprising a first field associated with first contact information and with a first confidence score, determined based on a first level of trust associated with a first source of the first contact information, that indicates a first probability that the first contact information is correct; 

determining a second contact entry comprising a second field that corresponds to the first field and is associated with second contact information and with a second confidence score, determined based on a second level of trust associated with a second source of the second contact information, that indicates a second probability that the second contact information is correct; 

determining specific contact information that is associated with a highest confidence score of the first confidence score and the second confidence score; and 


generating and storing a combined contact entry that comprises the specific contact information. 

    19. The method of claim 18, further comprising: 

determining that a user engages in a communication with a contact associated with the specific contact information, wherein the determining the first contact entry comprises determining, from a remote contact data storage and responsive to the determining that the user engages in the communication with the contact, the first contact entry. 

    20. The method of claim 18, wherein the first confidence score is determined based on one or more of: a change history indicating a history of changes to the first contact information; or a recent successful use of the first contact information. 

    21. The method of claim 18, further comprising: 

prior to the determining the first contact entry, providing, based at least in part on at least one rule, a suggested value; receiving a response to the suggested value; and storing, in a remote contact data storage and based on the response, the suggested value as the first contact information.


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
a: Cochinwala (US 20110153564): par. 0025: “…these directories includes a memory for storing entries that may, for example, include contact information….each entry 200 of the directory may include a plurality of fields 202a-202f that include information, such as first names, last names, home telephone numbers, work telephone numbers, cell phone numbers, and/or e-mail addresses. Each field 202a-202f of entry 200 also includes a value 204a-204f associated with that field. As noted above, values 204a-204f may include names, telephone numbers, and addresses, such as e-mail addresses, residential addresses, commercial addresses”); par. 0026: “each field 202a-202f also has a related stored confidence level 206a-206f that indicates a degree of confidence in the accuracy of the data stored in that field.”).
Cochinwala is deficient in explicitly disclosing that a confidence score is assigned to a source directory/database housing contact information for individuals. Rather, Cochinwala teaches that confidence levels are assigned to individual fields related to a user contact information entry.

b. Slinker (US 20100228767): par. 0036: “Person ID 500 is the unique ID for a person table entry.….one person ID 501 that identifies the person; one or more phone numbers 502 associated with that person; one or more addresses 503, postal or street, associated with that person; one or more person's names 505 that person uses; persona IDs 506, which list the ways this person has elected to be known (note that the person's primary identity as represented by this person table entry is also a persona)...a person verification 512 field, which specifies whether the person table entry is "unverified", "verified", "potentially verified", "likely fraudulent", "fraudulent"; a person verification confidence 513 field that states an estimated probability for the conclusion in the person verification 512 field.”
	Similar to Cochinwala, Slinker is deficient in disclosing that a confidence score is assigned to a source directory/database housing contact information for individuals. Rather, Slinker discloses that confidence levels are assigned to individual records/fields related to a user contact information entry (i.e., “person table entry”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAYTON R WILLIAMS whose telephone number is (571)270-3801. The examiner can normally be reached M-F 10:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571-272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CLAYTON R WILLIAMS/Primary Examiner, Art Unit 2457